          Case 1:18-cv-10364-LGS Document 391 Filed 05/05/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 ALLIANZ GLOBAL INVESTORS GMBH, et :
 al.,                                                         :   18 Civ. 10364 (LGS)
                                              Plaintiffs, :
                                                              :          ORDER
                            -against-                         :
                                                              :
 BANK OF AMERICA CORPORATION, et al., :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, a telephonic conference is scheduled for May 7, 2020;

        WHEREAS, on May 1, 2020, the parties filed a joint letter in preparation for the

telephonic conference, identifying issues in dispute (Dkt. No. 390). It is hereby

        ORDERED that, with respect to the dispute regarding Plaintiffs’ custodians, the

custodians need not represent every individual plaintiff within a Plaintiff “group” to permit the

parties to conduct the sampling of available discovery discussed at the conference on April 2,

2020, which is to be conducted without prejudice to renewal of Defendants’ request for additional

custodians at a later date. By May 22, 2020, based on this clarification, the parties shall meet and

confer and file a letter with the Court outlining their joint proposal and -- to the extent there

remain disputes – the parties’ positions with respect to those disputes. It is further

        ORDERED that, with respect to the dispute regarding BlackRock’s Trading Analytics

Reports (“TARs”), Plaintiffs shall provide to Defendants (i) the identity of those employees who

authored and distributed the TARs; and (ii) the identity of the BlackRock employees to whom

TARs were distributed. The parties shall then meet and confer to determine whether any of the

identified individuals should be added as a custodian. The parties shall outline any remaining

disputes on this issue in the joint letter to be filed on May 22, 2020. It is further

        ORDERED that, with respect to the dispute regarding the BlackRock Portfolio Managers
          Case 1:18-cv-10364-LGS Document 391 Filed 05/05/20 Page 2 of 2


(“PMs”), by May 22, 2020, Plaintiffs shall provide Defendants (1) the list of PMs referenced in

the BlackRock affidavit on this subject (Dkt. 386); and (2) the “tie-out table” matching the

produced documents to the specific named Plaintiffs referenced in the joint letter. The parties

shall propose to the Court in the joint letter on May 22, 2020, a date by which the parties shall

file another joint letter to raise any remaining disputes with the Court on this issue. If Plaintiffs

are unable to provide the list or the table by this date, Plaintiffs shall explain why they were

unable to do so, and propose a deadline by which they will be provided. It is further

        ORDERED that, with respect to the dispute regarding Defendants’ production of

reasonably accessible, centrally maintained analyses, reports, studies, summaries, board minutes,

and presentations relating to Defendants’ FX trading activities, the parties shall engage in the

meet and confer calls scheduled for next week. To the extent that disputes remain following

those discussions, the parties shall explain the issues in dispute in the joint letter to be filed on

May 22, 2020. It is further

        ORDERED that the parties shall be prepared to discuss the remaining disputes at the

conference on May 7, 2020.

Dated: May 5, 2020
       New York, New York
